

EXHIBIT 10.1


INVESTMENT MANAGEMENT AGREEMENT
THIS INVESTMENT MANAGEMENT AGREEMENT (this “Agreement”), made as of the 19th day
of January, 2017, by AHT SMA, LP, a Delaware limited partnership and
wholly-owned subsidiary of Ashford Hospitality Trust, Inc. (hereinafter called
the “Client”), and ASHFORD INVESTMENT MANAGEMENT LLC, a Delaware limited
liability company and indirect subsidiary of Ashford Inc. (hereinafter called
the “Manager”).
WITNESSETH:
WHEREAS, the Client desires to retain and appoint the Manager as investment
manager of the Client and to delegate to the Manager certain rights, powers,
duties and discretion under this Agreement, and the Manager desires to accept
such appointment and delegation, pursuant to the provisions of this Agreement.
THEREFORE, for and in consideration of the premises and of the mutual covenants
herein contained, the parties hereby agree as follows:
1.
Appointment and Status as Investment Manager.

a.    The Client hereby appoints the Manager as the “Investment Manager” with
respect to the Account (as defined below). The Manager does hereby accept said
appointment and by its execution of this Agreement the Manager represents,
warrants and covenants that (i) it is registered as an investment adviser under
the U.S. Investment Advisers Act of 1940, as amended (the “Advisers Act”);
(ii) it has all requisite authority and licenses to perform its obligations
under this Agreement; (iii) the terms of this Agreement do not conflict with any
obligation by which the Manager is bound, whether arising by contract, operation
of law or otherwise; and (iv) this Agreement has been duly authorized by the
Manager by all appropriate action, and constitutes the valid and binding
obligation of the Manager, enforceable against the Manager in accordance with
its terms. The Manager shall make applicable regulatory filings with respect to
its advisory role on the Account.
b.    Subject to the Investment Guidelines (as defined below) and this
Agreement, the Manager serves as the investment manager to the Account and, in
that capacity, has full discretion and authority, without obtaining the prior
approval of any officer or other agent of the Client: (i) to effect any and all
transactions and investments on behalf of the Account; (ii) to determine all
matters relating to the manner, method and timing of transactions and to engage
consultants and analysts in connection therewith; (iii) to select brokers,
dealers, futures commission merchants, banks and other intermediaries by or
through whom such transactions will be executed or carried out; (iv) to trade on
margin; (v) to borrow funds from banks, futures commission merchants, brokers
and other lenders and pledge the securities or other portfolio assets as
collateral therefor, and otherwise to utilize any lines of credit, credit
balances or overdraft privileges available to the Account; (vi) to direct banks,
brokers or other custodians to effect deliveries of funds or assets, but only in
the course of effecting portfolio transactions for the Account; (vii) to
exercise all voting and other powers and privileges attributable to any
investments held for the Account hereunder; and (viii) to make and execute all
such documents and to take all such other actions as the Manager considers
necessary or appropriate to carry out its investment management duties hereunder
(including, but not limited to, the engagement of third party service providers
on behalf of the Account).




--------------------------------------------------------------------------------




c.    The Client hereby designates the Manager as the commodity pool operator
(the “CPO”) for the Account with complete authority and responsibility for
compliance with the U.S. Commodity Exchange Act and the regulations promulgated
thereunder, including the authority to perform any and all duties required of a
CPO (i) that is exempt from registration under the regulations of the U.S.
Commodity Futures Trading Commission (the “CFTC”) and (ii) that is in compliance
with CFTC Rule 4.13(a)(3), including the filing of a notice of exemption under
Rule 4.13(a)(3) with the CFTC.
2.
Representations by and Obligations of the Client. The Client represents and
warrants that: (a) it has all requisite authority and licenses to appoint the
Manager and perform its obligations under this Agreement; (b) it is not an
“investment company” as defined by the Investment Company Act of 1940, as
amended (the “Investment Company Act”), a “private investment company” as
defined by Rule 205-3 under the Advisers Act, or a “business development
company” as defined by Section 202(a)(22) of the Advisers Act; (c) the terms of
this Agreement do not conflict with any obligation by which the Client is bound,
whether arising by contract, operation of law or otherwise; (d) this Agreement
has been duly authorized by the Client by all appropriate action, and
constitutes the valid and binding obligation of the Client, enforceable against
the Client in accordance with its terms; and (e) the Account is not subject to
the Employee Retirement Income Security Act of 1974, as amended.

The Client acknowledges that, in compliance with applicable anti-money
laundering laws, regulations and orders, the Manager may be required to release
or share information provided by the Client or about the Client to relevant
regulatory or police authorities.
The Client shall provide a properly completed IRS Form W-9, W-8BEN, W-8IMY or
W-8EXP or other applicable U.S. tax status form and any information required to
comply with Sections 1471-1474 of the U.S. Internal Revenue Code of 1986, as
amended, in each case as reasonably requested by the Manager (i) upon the
execution of this Agreement, (ii) promptly upon reasonable demand by the
Manager, and (iii) promptly upon any form previously provided becoming obsolete,
incorrect or expired.
3.
Management Services. The Manager shall be responsible for the investment and
reinvestment of those assets designated in writing by the Client as subject to
the Manager’s management (which assets, together with all additions,
substitutions and alterations thereto made pursuant to the terms of this
Agreement are hereinafter called the “Account”) in accordance with the
investment guidelines attached hereto as Exhibit A (the “Investment
Guidelines”). The Account may include all securities and instruments permitted
by the Investment Guidelines. It is the Manager’s policy to allocate investment
opportunities fairly and equitably over time. This means that such opportunities
will be allocated among the Account and other accounts that the Manager may
manage (“Other Accounts”) for which participation in the respective opportunity
is considered appropriate, taking into account a variety of considerations,
among others, such as: (a) whether the risk-return profile of the proposed
investment is consistent with the account’s objectives, whether such objectives
are considered (i) solely in light of the specific investment under
consideration or (ii) in the context of the portfolio’s overall holdings;
(b) the potential for the proposed investment to create an imbalance in the
account’s portfolio; (c) liquidity requirements of the account; (d) potentially
adverse tax consequences; (e)  legal or regulatory restrictions that would or
could limit an account’s ability to participate in a proposed investment;
(f) structural and/or financing restrictions; (g) the need to re-size risk in
the account’s portfolio;



2

--------------------------------------------------------------------------------




(h) redemptions and subscriptions and (i) others as may be agreed from time to
time. Such considerations are expected to generally dictate an allocation
between the Account and any Other Accounts pro rata on the basis of their
respective net asset values. However, such considerations may also result in
allocations among the Account and any Other Accounts on other than a pro rata
basis. The Client acknowledges that the Manager may manage Other Accounts now or
in the future. The Client does hereby delegate to the Manager all of its powers,
duties and responsibilities with regard to such investment and reinvestment and
hereby appoints the Manager as its agent and attorney in fact with full
authority to buy, sell or otherwise effect investment transactions involving the
assets in its name and for the Account, including without limitation, the power
to execute swap, futures, options and other agreements, including collateral
agreements, with counterparties (but not to open and close accounts in
connection therewith, which requires Client approval), on the Client’s behalf as
the Manager deems appropriate from time to time in order to carry out the
Manager’s responsibilities hereunder. The Client shall, for so long as this
Agreement is in effect, retain no rights to dispose or vote the securities in
the Account. Said powers, duties and responsibilities shall be exercised
exclusively by the Manager pursuant to and in accordance with its fiduciary
responsibilities and the provisions of this Agreement. In addition, in
accordance with the Manager’s guidelines in effect from time to time and its
fiduciary duties to the Client, the Manager or its agent is authorized, but
shall not be required, to: (1) vote, tender or convert any securities in the
Account; (2) execute waivers, consents and other instruments with respect to
such securities; (3) endorse, transfer or deliver such securities; or
(4) consent to any class action, plan of reorganization, merger, combination,
consolidation, liquidation or similar plan with reference to such securities;
provided that the Manager shall not incur any liability to the Client by reason
of any exercise of, or failure to exercise, any such discretion in the absence
of gross negligence or bad faith.
4.
Risk Acknowledgment. The Client acknowledges that the Manager does not guarantee
the future performance of the Account, or any specific level of performance, nor
the success of the Manager’s overall management of the assets subject to the
Investment Guidelines or this Agreement.

5.
Investment Costs and Expenses. The Manager and Client agree that all investment
costs and expenses incurred pursuant to this Agreement shall be paid in
accordance with Schedule 6 attached hereto.

6.
Accounting and Reports. At such intervals as shall be mutually agreed upon
between the parties, the Manager shall furnish the Client with appraisals of the
Account, performance tabulations, a summary of purchases and sales and such
other reports as shall be agreed upon from time to time. The Manager shall also
reconcile accounting, transaction, and asset-summary data with custodian reports
at times that are mutually agreeable to the Manager and the Client. In addition,
the Manager shall promptly communicate and resolve any significant discrepancies
with the custodian.

7.
Other Services. The Manager shall, on invitation and at times and locations that
are mutually agreeable to the Manager and Client, attend meetings with
representatives of the Client to discuss the position of the Account and the
immediate investment outlook.

8.
No Compensation. Unless otherwise mutually agreed, and except as provided in
Schedule 6, the Manager shall not be compensated by the Client for its services
hereunder.



3

--------------------------------------------------------------------------------




9.
Custodian. The securities in the Account shall be held by a custodian duly
appointed by the Client, and the Manager is authorized to give instructions to
the custodian with respect to all investment decisions regarding the Account.
Nothing contained herein shall be deemed to authorize the Manager to take or
receive physical possession or custody of any of the assets for the Account, it
being intended that sole responsibility for safekeeping thereof (in such
investments as the Manager may direct) and the consummation of all purchases,
sales, deliveries and investments made pursuant to the Manager’s direction shall
rest upon the custodian. The Manager shall not have responsibility, liability,
duty, or obligation with respect to the acts, omissions or other conduct of the
custodian, including investment by the custodian of cash in the Account,
pricing, reporting functions, the security of data maintained by the Account,
whether electronically stored or otherwise, or the custodian’s failure to obtain
and maintain adequate insurance for the Account, nor for any fees, charges or
expenses that may be owed to the custodian. The Client represents that the
custodian furnishes the Client with quarterly statements of the Account
containing a description of all activity in the Account during the preceding
quarter, including all transactions made on behalf of the Account, all
contributions and withdrawals made to or from the Account, all fees and expenses
charged to the Account and the value of the Account at the beginning and end of
the period.

10.
Brokerage.

a.    The Client hereby delegates to the Manager authority to designate the
brokers or dealers through whom purchases and sales of securities on behalf of
the Account will be made.
b.    In connection with the execution of transactions on behalf of the Account,
the Client hereby acknowledges and agrees that in the course of selecting
brokers, dealers, futures commission merchants, banks and financial
intermediaries to effect transactions for the Account, the Manager may agree to
such commissions, fees and other charges on behalf of the Account as it may deem
reasonable in the circumstances, taking into consideration all such factors as
the Manager deems relevant, including, without limitation, the following:
research capabilities and the success of prior research recommendations, ability
to efficiently execute difficult trades (such as those in illiquid markets or
trades of substantial size), the broker’s risk in positioning a block of
securities, commitment of capital, access to new issues, nature and frequency of
sales coverage, depth of services provided, including economic or political
coverage, arbitrage and option operations, back office and processing
capabilities, financial strength, stability and responsibility, efficiency,
reputation, access to markets, confidentiality, commission rate, responsiveness
to the Manager and the value of research and brokerage and research products and
services provided by such brokers. It is understood that the costs of such
services will not necessarily represent the lowest costs available and that the
Manager is under no obligation to combine or arrange orders so as to obtain
reduced charges.
11.
Confidential Information. Any information received by either party to this
Agreement relating to the Account, this Agreement or any other information
related thereto including, but not limited to, the Account’s holdings
(“Confidential Information”), shall be kept confidential by such party who
receives such Confidential Information, shall not be used by such party to make
investments outside of the Account (provided that nothing shall preclude the
receiving party from making any investments outside of the Account pursuant to
the receiving party’s research and analysis independent of the Manager’s
services under



4

--------------------------------------------------------------------------------




this Agreement), and shall not be disclosed to any other person without the
prior written consent of each of the parties to this Agreement, except as
follows:
a.    Where disclosure is permitted under the terms of this Agreement;
b.    Where disclosure is required for the purpose of making, acquiring,
settling or realizing an investment in accordance with the terms of this
Agreement and the Investment Guidelines on behalf of the Account;
c.    Where disclosure is required by law or the order of any court or pursuant
to any request or requirement of any government or regulatory authority, bank
examiner or statutory auditor;
d.
Where the disclosure is or becomes public by no fault of the other party; or

e.
Where the disclosure is required by any applicable rules and regulations
promulgated under the Securities and Exchange Act of 1934, as amended.

The Manager shall be entitled to disclose information received by the Client to
the Manager’s affiliates, employees, service providers and professional advisors
wherever located with respect to this Agreement (provided that such disclosure
is for the sole purpose of supporting the provision of services under this
Agreement and such affiliates, employees, service providers and professional
advisors are also bound by the same confidentiality obligations as noted above).
Notwithstanding the foregoing, the Client shall be permitted to disclose
information about the Account and the Account’s holdings to its investors,
affiliates, employees, service providers and professional advisors wherever
located with respect to the Account and this Agreement (provided that such
persons are bound by obligations no less stringent than those set forth in this
Section 11).
12.
Directions to the Manager. All directions by or on behalf of the Client to the
Manager shall be in writing.

The Manager shall be fully protected in relying upon any direction in accordance
with the previous paragraph with respect to any instruction, direction or
approval of the Client, and shall be so protected also in relying upon a
certification duly executed on behalf of the Client as to the names of persons
authorized to act for it and in continuing to rely upon such certification until
receipt of written notice by the Client to the contrary.
The Manager shall be fully protected in acting upon any instrument, certificate
or paper believed by it to be genuine and to be signed or presented by the
proper persons or to any statement contained in any such writing and may accept
the same as conclusive evidence of the truth and accuracy of the statements
therein contained.
13.
Liabilities of the Manager and the Client.

a.    The Manager, any of its affiliated management companies, each direct or
indirect member, manager, partner, director, officer and employee of any of the
foregoing and, with the approval of the Manager, any agent of any of the
foregoing (including their respective executors, heirs, assigns, successors or
other legal representatives) (each, an “Indemnified


5

--------------------------------------------------------------------------------




Person”) shall not be liable to the Client or its affiliates for any loss or
damage occasioned by any acts or omissions in the performance of services under
this Agreement , or otherwise in connection with the Account, its investments or
operations, unless such loss or damage has occurred by reason of the willful
misconduct, bad faith or gross negligence of such Indemnified Person or as
otherwise required by law; provided, however, that nothing in this Agreement
shall be construed as waiving any legal rights or remedies which the Client may
have under state or federal securities laws.
b.    Each Indemnified Person shall be indemnified to the fullest extent
permitted by law by the Client against any cost, expense (including reasonable
attorneys’ fees), judgment or liability incurred by or imposed upon it in
connection with any action, suit or proceeding (including any proceeding before
any judicial, administrative or legislative body or agency) to which it may be
made a party or otherwise be involved or with which it shall be threatened by
reason of being or having been the Manager or its having provided services to
the Client; provided, however, that the Indemnified Person shall not be so
indemnified to the extent such cost, expense, judgment or liability shall have
been finally determined (i) in a non-appealable decision on the merits in any
such action, suit or proceeding, or (ii) on a plea of nolo contendere, to have
been incurred or suffered by the Indemnified Person solely by reason of willful
misconduct, bad faith or gross negligence by the Indemnified Person. The right
to indemnification granted by this Section 13 shall be in addition to any rights
to which the Indemnified Person may otherwise be entitled and shall inure to the
benefit of the successors or assigns of such Indemnified Person. The Client
shall pay the expenses incurred by the Indemnified Person in defending a civil
or criminal action, suit or proceeding in advance of the final disposition of
such action, suit or proceeding, upon receipt of an undertaking by the
Indemnified Person to repay such payment if there shall be an adjudication or
determination that it is not entitled to indemnification as provided herein. In
any suit brought by the Indemnified Person to enforce a right to indemnification
hereunder, it shall be a defense that the Indemnified Person or other Person
claiming a right to indemnification hereunder has not met the applicable
standard of conduct set forth in Section 1(a) or under applicable law. In
addition, in any suit in the name of the Client to recover expenses advanced
pursuant to the terms of an undertaking, the Client shall be entitled to recover
such expenses upon a final adjudication that the Indemnified Person or other
person claiming a right to indemnification hereunder has not met the applicable
standard of conduct set forth in Section 13(a). In any such suit brought to
enforce a right to indemnification or to recover an advancement of expenses
pursuant to the terms of an undertaking, the burden of proving that the
Indemnified Person or other person claiming a right to indemnification is not
entitled to be indemnified, or to an advancement of expenses, hereunder shall be
on the Client unless otherwise required by applicable law. The Manager may
obtain appropriate insurance on behalf, and at the expense, of the Client to
secure the Client’s obligations hereunder.
c.    To the extent that, at law or in equity, an Indemnified Person has duties
(including fiduciary duties) and liabilities relating thereto to the Client or
its affiliates, an Indemnified Person acting under this Agreement shall not be
liable to the Client or its affiliates for its good faith reliance on the
provisions of this Agreement; provided that such Indemnified Person’s acts or
omissions do not constitute willful misconduct, bad faith or gross negligence. 
The provisions of this Agreement, to the extent that they restrict the duties
and liabilities of an Indemnified Person otherwise existing at law or in equity,
are agreed by the parties hereto to replace such other duties and liabilities of
such Indemnified Person.


6

--------------------------------------------------------------------------------




d.    Each Indemnified Person shall be deemed a third-party beneficiary (to the
extent not a direct party hereto) of this Agreement and, in particular, the
provisions of this Section 13. 
14.
Non-Exclusive Management. The Client understands that the Manager and its
affiliates may furnish investment management and advisory services to others,
and that the Manager and such affiliates shall be at all times free, in its or
their discretion, to make recommendations to others which may be the same as, or
may be different from, those made for the Account.

15.
Allocation of Orders. All allocations of orders for both the Client and any
other clients sharing the same or substantially similar investment guidelines
shall be distributed to Client on a basis determined by the Manager to be fair
and equitable over time.

16.
Conflict of Interest; Affiliated Transactions. The Manager will abide by all
applicable laws, as well as its policies and procedures in connection with
conflicts of interest, affiliated transactions, cross trades, agency cross
trades and similar matters.

17.
Effective Period of Agreement and Amendments. This Agreement shall become
effective on the date hereof. Any amendment to this Agreement shall be written
and signed by both parties to this Agreement.

18.
Deposits and Withdrawals. Unless otherwise set forth in the Investment
Guidelines, the Client may deposit additional assets into the Account at such
times and in such amounts as the Client and the Manager may mutually agree. The
Client may withdraw assets from the Account at the end of any month upon
forty-five (45) days’ prior written notice to the Manager. The Manager may
always waive the notice requirements of this Section 18 and generally permit
withdrawals by Client upon shorter notice periods.

19.
Termination of Agreement. Each of the Manager and the Client may terminate this
Agreement at any time upon forty-five (45) days’ prior written notice to the
other party and upon receiving or giving the written notice of termination, the
Client may instruct the Manager to either commence liquidation of the Account’s
investments or continue to manage the account pursuant to the Investment
Guidelines. Notwithstanding the foregoing, the Manager and Client may mutually
determine to terminate this Agreement at any time.

20.
Assignment. This Agreement may not be assigned, nor may any obligations
hereunder be transferred or delegated, by either party without the prior written
consent of the other, except that, without the prior written consent of the
Client, the Manager may assign its rights and obligations under this Agreement
to an affiliate. Any assignment made without the required consent shall be null
and void for all purposes. Subject to the foregoing, this Agreement shall inure
to the benefit of and be binding upon the parties hereto, their successors and
permitted assigns.

21.
Severable. Any term or provision of this Agreement which is invalid or
unenforceable in any applicable jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms or provisions of this
Agreement in any jurisdiction.

22.
Applicable Law. NOTWITHSTANDING THE PLACE WHERE THIS AGREEMENT MAY BE EXECUTED
BY ANY OF THE PARTIES THERETO, THE PARTIES



7

--------------------------------------------------------------------------------




EXPRESSLY AGREE THAT ALL TERMS AND PROVISIONS HEREOF SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS.
23.
Notices. All notices required or permitted to be sent under this Agreement shall
be sent, if to the Manager:    



if to the Client:    AHT SMA, LP
14185 Dallas Parkway
Suite 1100
Dallas, Texas 75254
Attention: David A. Brooks, Vice President
or by Email: DBrooks@AshfordInc.com


if to the Manager:    Ashford Investment Management, LLC
14185 Dallas Parkway
Suite 655
Dallas, Texas 75254
Attention: Jim Plohg, Chief Compliance Officer
or by Email: jplohg@ashfordim.com


or such other name or address as may be given in writing to the other party. All
notices hereunder shall be sufficient if delivered by mail or email. Any notices
shall be deemed given only upon actual receipt.
24.
Counterparts. This Agreement may be executed in counterparts, each of which
shall be an original but all of which together shall constitute one agreement.

25.
Entire Agreement. This Agreement, including any and all Exhibits attached
hereto, sets forth the entire agreement and understanding of the parties with
respect to the matters set forth herein. All prior discussions, negotiations and
agreements, whether oral or written, with respect to the subject matter hereof
are superseded hereby and incorporated herein.

26.
No Third Party Beneficiaries. Neither party intends for this Agreement to
benefit any third party not expressly named in this Agreement. Notwithstanding
the foregoing, each of the Indemnified Persons described in Section 13 shall be
third party beneficiaries of this Agreement with respect to the matters set
forth in Section 13.

27.
Expenses. Each party shall bear its own expenses related to the preparation and
negotiation of this Agreement.

[Remainder of Page Intentionally Left Blank]


8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
CLIENT:


AHT SMA, LP
a Delaware limited partnership
 
By:
 
AHT SMA GP, LLC,

 
 
 
a Delaware limited liability company,
 
 
 
its General Partner
 
 
 
 
 
By:
 
/s/ DAVID A. BROOKS
 
 
 
David A. Brooks, Vice President



MANAGER:


ASHFORD INVESTMENT MANAGEMENT, LLC
a Delaware limited liability company
 
By:
 
AIM MANAGEMENT HOLDCO, LLC
 
 
 
a Delaware limited liability company,
 
 
 
its manager
 
 
 
 
 
By:
 
/s/ ROB HAYS
 
 
 
Rob Hays, Manager





9

--------------------------------------------------------------------------------





EXHIBIT A
INVESTMENT GUIDELINES
Subject to the terms and conditions of this Agreement, Manager shall manage the
Account by investing in securities based on an allocation model communicated by
Client to Manager from time to time in writing. 




-Exhibit A

--------------------------------------------------------------------------------





SCHEDULE 6
COSTS AND EXPENSES


Organizational Expenses. The Client shall bear all costs and expenses of the
establishment and ongoing maintenance of the Account.             
Investment and Operational Expenses. The Client bears all costs and expenses
directly related to its investment program conducted through the Account,
including, but not limited to, all costs, fees and expenses directly related to
investments or prospective investments (whether or not consummated) for the
Account, including research and due diligence costs related to an investment;
brokerage commissions and other execution and transaction costs, interest on,
and commitment fees and expenses arising out of, debit balances or borrowings;
exchange, clearing and settlement charges; technology-related trading costs,
including, but not limited to, order management and accounting systems; fees and
expenses of any third-party providers of “back office” and “middle office”
services relating to trade settlement; market data and analytics services,
including, but not limited to, Bloomberg terminals and data services provided
through Bloomberg; travel expenses; appraisal fees; specific expenses incurred
in obtaining, maintaining or performing systems, research and other information,
including information service subscriptions, utilized with respect to the
Account’s investment program, including, without limitation, for portfolio
management, valuations and accounting purposes, including the costs of
statistics and pricing services, service contracts for quotation equipment and
related hardware, software, phone and internet charges; investment banking fees
and expenses; borrowing charges on investments sold short; custody fees; and
fees of consultants and finders relating to investments or prospective
investments of the Account; any withholding, transfer or other taxes imposed on,
or payable by, the Client; and any expenses relating to organizing investment
subsidiaries through which investments may be made.

The Client also bears all out-of-pocket costs of the administration of the
Account, including, but not limited to, any governmental, regulatory,
compliance, licensing, filing or registration fees incurred by the Manager in
compliance with the rules of any self-regulatory organization or any federal,
state or local or other applicable laws; to the extent permitted by applicable
law, any legal fees and costs (including settlement costs) arising in connection
with any litigation or regulatory investigation instituted against the Manager
in its capacity as such, or otherwise, involving Account activities; the cost of
the audit (if any) of the Account; the fees and expenses for financial and tax
accounting, bookkeeping and reporting services, and administrative services
performance by any person on behalf of the Account; the fees and expenses of the
Manager’s counsel in connection with advice directly relating to the Account’s
legal affairs and tax-related or regulatory-related issues; the costs of any
litigation or investigation involving activities of the Account; the costs and
fees of any outside appraisers, accountants, administrators, attorneys or other
experts engaged by the Manager; the costs and expenses associated with meetings
with the Client; the costs associated with maintaining “directors and officers”
or similar liability insurance for the benefit of the Manager; all reasonable
costs and expenses associated with reporting and providing information to the
Client; and any costs or expenses of winding up and liquidating the Account.
However, the Manager may, in its sole discretion, choose to absorb any such
expenses incurred on behalf of the Client.




--------------------------------------------------------------------------------




Manager Expenses. The Client also bears every and all cost and expense of the
Manager, including, but not limited to, all costs, expenses and payments for
salaries and bonuses; office rent; office supplies; marketing-related expenses;
legal and compliance expenses related both to the Account and the Manager;
consultant’s fees and expenses, including but not limited to ACA Compliance or
similar compliance consultants; all other overhead costs of the Manager,
including, without limitation, insurance; computer and trading systems,
equipment and software; telephone, fax and email systems; research costs and
expenses; and any other operating expenses of the Manager (collectively,
“Manager Expenses”). Manager Expenses are, initially, anticipated to be in the
range of $1,500,000 - $1,750,000 annually.
A portion of the commissions generated on the Account’s brokerage transactions
may generate “soft dollar” credits that the Manager is authorized to use to pay
for research and research related services and products used by the Manager.




